Case 1:17-cr-00027-JPJ-PMS Document 279 Filed 10/01/19 Page 1 of 1 Pageid#: 12407




  September 25, 2019

  Re: Sentencing of Joel Smithers


  My wife and I have known Joel for about seven years. His wife and my wife met and became
  friends when our children were in school together. While in various social situations with Joel, I
  have observed a compassionate, personable and intelligent man with a strong faith in God and
  a positive attitude. I have witnessed his caring interactions with all his children, treating his
  biological and his step-children equally. His wife and children have been devastated by his
  absence are struggling to make ends meet.

  During the time I have known Joel, I have not observed any kind of deception or ill-will towards
  others. Joel is clearly proud of being a doctor and frequently spoke of his desire to help others.
  He felt very blessed to be in a position to assist his patients. My hope is that Your Honor will
  consider these demonstrated positive attributes of his character when determining his
  sentence.

  Regards,
  Dan Myers
